Case: 2:18-cv-00116-CDP Doc. #: 29 Filed: 09/09/20 Page: 1 of 2 PageID #: 1699




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

KARA LYNN RYHERD,                       )
                                        )
        Plaintiff,                      )
                                        )
    v.                                  )      No. 2:18 CV 116 CDP
                                        )
ANDREW SAUL,                            )
Acting Commissioner of Social Security, )
                                        )
        Defendant.                      )

                         MEMORANDUM AND ORDER

      Plaintiff Kara Ryherd prevailed on her appeal for judicial review of an

adverse decision of the Social Security Administration and requested attorney’s

fees under the Equal Access to Justice Act (EAJA) in the amount of $15,619.50.

The Commissioner initially filed a response opposing the request as unreasonable.

Subsequently, the Commissioner filed a Notice of Settlement Regarding Plaintiff’s

Application for Attorney Fees, wherein the Commissioner indicates that the parties

have agreed to an award of attorney fees of $7,500.00. ECF 28. The

Commissioner asks that I order payment in that amount. Upon review of plaintiff’s

motion, the Commissioner’s response, and the notice of settlement, I find the

requested fees and the Commissioner’s requested terms of payment to be

reasonable.

      Accordingly,
Case: 2:18-cv-00116-CDP Doc. #: 29 Filed: 09/09/20 Page: 2 of 2 PageID #: 1700




       IT IS HEREBY ORDERED that plaintiff’s Petition for Award of Attorney

Fees Pursuant to the Equal Access to Justice Act [25] is GRANTED in part.

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2412(d),

plaintiff shall recover attorney’s fees from the Social Security Administration in

the amount of Seven Thousand and Five Hundred Dollars ($7,500.00).

       IT IS FURTHER ORDERED that, under the terms of the Fee Agreement

executed by the plaintiff in this case, the award shall be made payable to attorney

Mark J. Dean unless plaintiff has a pre-existing debt owed to the United States, in

which case the award shall be made payable to the plaintiff and subject to offset to

satisfy that debt.




                                          ___________________________________
                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE

Dated this 9th day of September, 2020.




                                          -2-
